UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-33351 (Exact Name of Registrant as Specified in Its Charter) Florida 65-1147861 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 1ort St. Lucie Boulevard Port St. Lucie, Florida 34952 (Address of Principal Executive Offices) (772) 225-5930 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YESþ NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YESoNO o*The registrant has not yet been phased into the interactive data requirements. Indicate by checkmark whether the registrantis a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated fileroAccelerated filer o Non-accelerated filerpSmaller reporting company x (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NOþ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Common stock, par value $.01 per share 2,058,047 shares (class) Outstanding at October 31, 2010 Transitional Small Business Disclosure Format (check one): YES o NO þ INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Consolidated Balance Sheets - September 30, 2010 (unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Operations - Nine months ended September 30, 2010 and 2009 (unaudited) 3-4 Condensed Consolidated Statements of Stockholders' Equity - Nine months ended September 30, 2010 and 2009 (unaudited) 5-6 Condensed Consolidated Statements of Cash Flows - Nine months ended September 30, 2010 and 2009 (unaudited) 7-8 Notes to Condensed Consolidated Financial Statements (unaudited) 9-22 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 23-33 Item 4. Controls and Procedures 34 PART II.OTHER INFORMATION Item 1.Legal Proceedings 35 Item 3.Defaults Upon Senior Securities 35 Item 6.Exhibits 36 SIGNATURES 37 1 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Dollars in thousands, except per share amounts) September 30, December31, 2009 Assets (unaudited) Cash and due from banks $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available for sale Securities held to maturity (market value of $1,516) - Loans, net of allowance for loan losses of $5,261 and $4,730 Premises and equipment, net Federal Home Loan Bank stock, at cost Foreclosed assets, net of allowance for losses of $264 and $0 Accrued interest receivable Bank-owned life insurance Other assets Total assets $ Liabilities and Stockholders’ Equity Liabilities: Non-interest bearing demand deposits Savings, NOW and money-market deposits Time deposits Total deposits Official checks Federal Home Loan Bank advances Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; 2,000,000 shares authorized,5,800 shares of Series Aissued and outstanding - - Additional paid-in capital, preferred Preferred stock discount ) ) Common stock, $.01 par value; 25,000,000 shares authorized,2,058,047 shares issued and outstanding 20 20 Additional paid-in capital, common Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ See Accompanying Notes to Condensed Consolidated Financial Statements. 2 Index Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Loans $ $ Securities Other 18 11 36 15 Total interest income Interest expense: Deposits Other borrowings 58 59 Total interest expense Net interest income Provision for loan losses Net interest income (expense) after provision for loan losses ) Non-interest income: Service charges and fees on deposit accounts Loan brokerage fees 34 83 69 Gain on sale of loans held for sale 30 45 Gain on sale of securities available for sale - Write-down of other assets - - - ) Income from bank-owned life insurance 29 29 89 85 Other fees 2 1 28 17 Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy and equipment Advertising 35 30 Data processing Supplies 28 93 Professional fees Loss on sale of foreclosed assets 12 Write-down of foreclosed assets Expenses on foreclosed assets Provision for losses on foreclosed assets - - FDIC insurance Other Total non-interest expenses Loss before income taxes ) Income tax benefit - ) - ) Net loss $ )
